The judgment
Rost, J.
This is a suit based upon an account for work done to a public levee in the parish of Tensas, under the provisions of an act relative to roads andlevées in tlie parish of Tensas, approved the 28th April, 1847. The answer admits the correctness of the account, but avers that no action lies upon it against the parish. The plaintiff’s claim was sustained in the first instance, and the defendants appealed.
The 5th section of the act of 1847, provides that a special levée fund shall be formed by the imposition of a tax upon land and out of the proceeds of certain fines and forfeitures, and the 6th section ordains that each owner of slaves employed on the levées shall be entitled to draw from said fund tire sum of one dollar for each day’s work. The appellants insist that the only claim of the appellee is against that specific fund, and pray for u reversal of the judgment on that ground.
We are of opinion that they have failed to make out a proper case for our interference. They ought to have shown that they had provided the specific fund which the act of 1847 made it their duty to raise, and further they should have adduced satisfactory reasons for their failure to pay the plaintiff’s claim out of it.

Judgment affirmed.